DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang U.S. Patent No. 10,059,569.
Claim 16, Fang teaches a passenger moving installation 1100, comprising: a plurality of tread elements, connected together to form an endless conveyor belt of 1100 (and known to be used in passenger conveyor systems as shown in Fig.1), that are at least partially covered by at least one element that limits a transportation height of a user set on said tread elements via 1210; and a safety system 1200 configured to detect a risk of collision between a user set and the at least one element before said user set boards 
Claim 17, Fang teaches the safety system 1200 is configured to detect a risk of collision via 1220 when it determines that the detected height of the user set is equal to or greater than a safety threshold via 1220, as a function of a maximum height between the tread elements of 1100 and the at least one element partially covering the tread elements of 1100 C6 L15-35.  
Claim 18, Fang teaches the safety system 1200 is configured to trigger an event via 1223 when the detected height via 1210 of the user set is equal to or greater than the safety threshold via 1220 C7 L25-45.  
Claim 19, Fang teaches the safety threshold via 1220 is a predetermined height value electronically stored in the safety system 1200, and wherein the safety system 1200 is configured to compare the detected height via 1210 of the user set to the predetermined height value C9 L55-67.  
Claim 20, Fang teaches the monitoring device 1210 comprises at least one of a sensor, a light-emitting means, or a camera C10 L30-40.  
Claim 21, Fang teaches the monitoring area at 1210 Fig. 1 monitored by the safety system 1200 includes an area in which a user set is boarding and travelling on the endless conveyor belt of 1100.  
Claim 22, Fang teaches the monitoring area at 1210 Fig. 1 monitored by the safety system 1200 includes an area in which a user set is located before boarding the 
Claim 23, Fang teaches the safety system 1200 further comprises a height-detection means via 1210 configured to determine the height of a user set C6 L15-35.  
Claim 24, Fang teaches the safety system 1200 includes at least one sensor 1210 having at least one of a detection beam or detection area, wherein the height of the safety 1200 threshold is defined by the position of the at least one sensor 1210.  
Claim 25, Fang teaches a method of determining a risk of collision between a user set and at least one element that at least partially covers a plurality of tread elements of 1100 in a passenger moving installation 1100, for the user set having a height that is equal to or greater than a height of a safety threshold of 1200, the method comprising: determining, via a safety system 1200, the relevant height of the user set in a monitoring area via 1210 at 1210 Fig. 1; comparing via 1220 the determined height of the user set in the monitoring area at 1210 Fig. 1 to a height of a safety threshold of 1200, to identify that the user set has a height that is equal to or greater than the height of the safety threshold of 1200; and triggering an event via the safety system 1200 for the user set height that is equal to or greater than the height of the safety threshold via 1210 C7 L25-45.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS